               Case 4:21-mj-71431-MAG Document 1 Filed 09/09/21 Page 1 of 5


 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney                                                    FILED
 2
   HALLIE HOFFMAN (CABN 210020)                                                       Sep 09 2021
 3 Chief, Criminal Division
                                                                                    SUSANY. SOONG
                                                                               CLERK, U.S. DISTRICT COURT
 4 ADAM A. REEVES (NYBN 2363877)                                            NORTHERN DISTRICT OF CALIFORNIA
   Assistant United States Attorney                                                     OAKLAND
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3695
 7        FAX: (510) 637-3724
          E-Mail: adam.reeves@usdoj.gov
 8

 9 Attorneys for United States of America
10                                   UNITED STATES DISTRICT COURT
11                                 NORTHERN DISTRICT OF CALIFORNIA
12                                           OAKLAND DIVISION
13 UNITED STATES OF AMERICA,                          )   No. 4:21-mj-71431-MAG
                                                      )
14             Plaintiff,                             )
                                                      )   NOTICE OF PROCEEDINGS
15        v.                                          )   ON OUT-OF-DISTRICT
                                                      )   CRIMINAL CHARGES PURSUANT TO
16 ANSELMO CORRAL,                                    )   RULES 5(C)(2) AND (3) OF
                                                      )   THE FEDERAL RULES OF CRIMINAL
17              Defendant.                            )   PROCEDURE
                                                      )
18

19             Please take notice pursuant to Rules 5(c)(2) and (3) of the Federal Rules of Criminal
20 Procedure that on or about September 8, 2021, the above-named defendant was arrested based

21 upon an arrest warrant dated December 4, 2019 (see attached) issued upon on

22             G   Indictment
               G   Information
23
               G   Criminal Complaint
24                Other (describe): Failure to Appear for Initial Appearance for Traffic Citation

25 pending in the Eastern District of California, Case Number 6:18-PO-00448JDP.

26             In that case, the defendant is charged with violation of 36 CFR 4.2 and CVC 14001.1 for

27 “Driving Behind Suspension” for “DUI.”

28 ////


     NOTICE OF PROCEDURES ON OUT-OF-DISTRICT
     CRIMINAL CHARGES PURSUANT TO RULE 5(c)(2)
     AND (3) OF THE FEDERAL RULES OF CRIMINAL PROCEDURE
           Case 4:21-mj-71431-MAG Document 1 Filed 09/09/21 Page 2 of 5


1          Pursuant to 18 U.S.C. §3148, a person who has been released and fails to appear is subject

2 to a revocation of release, and order of detention, and a prosecution for contempt of court.

3 Pursuant to 18 U.S.C. § 3147, the maximum sentence for a conviction for failure to appear for a

4 misdemeanor is not more than one year in prison.

5

6 DATED: September 9, 2021                      Respectfully submitted,

7
                                                STEPHANIE M. HINDS
8                                               Acting United States Attorney

9                                               /s/ Adam A. Reeves
10                                              ADAM A. REEVES
                                                Assistant United States Attorney
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   NOTICE OF PROCEDURES ON OUT-OF-
     DISTRICT CRIMINAL CHARGES
     PURSUANT TO RULE 5(c)(2)
     AND (3) OF THE FEDERAL RULES OF
     CRIMINAL PROCEDURE
                                                   2
Case 4:21-mj-71431-MAG Document 1 Filed 09/09/21 Page 3 of 5
Case 4:21-mj-71431-MAG Document 1 Filed 09/09/21 Page 4 of 5
Case 4:21-mj-71431-MAG Document 1 Filed 09/09/21 Page 5 of 5
